Affirmed and Memorandum Opinion filed May 19, 2016.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00076-CV

                 IN THE MATTER OF THE MARRIAGE OF
          DIANE MARIE APFFEL AND RALPH ALBERT APFFEL, JR.

                On Appeal from the County Court at Law No. 3
                          Galveston County, Texas
                     Trial Court Cause No. 13-FD-2081

                 MEMORANDUM                      OPINION

      Appellant Ralph Apffel appeals from a final decree of divorce incorporating
a mediated settlement agreement between Ralph and appellee, Diane Apffel. On
appeal, Ralph contends that the trial court erred in ordering him to execute several
documents regarding a piece of property he was awarded in the divorce. We
affirm.

                             FACTUAL BACKGROUND

      Ralph and Diane were married in April 1993. The parties resided in
Galveston County and had no children during their marriage. In September 2013,
Diane filed for divorce on the grounds of insupportability. In July 2014, the parties
entered into a mediated settlement agreement (“the Agreement”). Pursuant to the
Agreement, Ralph was to pay Diane $140,000 on or before November 30, 2014,
and Ralph was awarded the couple’s property at 9680 Airway Lane (“the
Property”). According to the Agreement, the following documents would be
necessary to finalize the case: “Decree, SWD, DOTSA, Owelty lien on Airway for
$140,000, P-note for $140,000 & DOTSA on Owelty lien & any documents
necessary to enforce the Owelty lien.”

       In September 2014, the trial court held a hearing for the parties to prove the
Agreement. No discussion was had regarding the terms of the Agreement. At the
hearing, the trial court granted Diane’s request for an entry date of October 6,
2014, but the record reveals that the divorce decree was not signed or entered until
December 22, 2014.1 Ralph appeals.

                                   ISSUE AND ANALYSIS

       In his sole issue, Ralph contends that the trial court erred in requiring him to
execute documents securing his $140,000 payment to Diane. However, Ralph cites
no standard of review or authority for his claim. Ralph argues that because he had
already paid Diane the $140,000 at the time the decree was signed, “[he] had no
further obligation to sign documents securing that payment.” He therefore asks this
court to order modification of the trial court’s judgment to remove the security-
documentation requirement.

       In the decree, the court ordered Ralph to execute, acknowledge, and deliver
the following documents to Diane:

           1. Deed of Trust to Secure Assumption;
       1
         Although the record indicates that an entry hearing was held on December 22, 2014, the
record does not include a reporter’s record of that hearing.

                                              2
           2. Deed of Trust to Secure Owelty of Partition;

           3. Real Estate Lien Note; and

           4. Special Warranty Deed with Encumbrance for Owelty of Partition.

       Ralph claims that “[t]he Trial Court’s ruling, requiring the documentation set
out above after [Diane] was fully paid, causes a fatal variance between the
intended purpose of the security documents in this case as called for in the
Mediated Settlement Agreement, and security agreements generally.” Ralph fails
to explain how the decree’s requirement that he execute these documents “causes a
fatal variance.” The Agreement seems to indicate that a lien should be secured
even if the $140,000 payment is made. In the section titled “Other Agreements,”
the Agreement states: “[Ralph] to pay Diane $140,000 by 11/30/14 and shall be
Owelty lien on [the Property]” (emphasis added). Ralph does not point to anything
in the Agreement stating that a lien is not required if the payment was made by the
November deadline.

       Ralph does not provide any authority to support his contention that he “had
no further obligation” to execute the documents after he made the required
payment to Diane. Although Ralph claims that the Agreement should control, “not
conflicting language in the proposed [d]ecree,”2 he fails to explain how the two
documents conflict. Additionally, we note that the decree stated: “The agreements
in this Agreed Final Decree of Divorce were reached in mediation. . . . This Agreed
Final Decree of Divorce is stipulated to represent a merger of a mediated
settlement agreement between the parties. To the extent there exist any differences
between the mediated settlement agreement and this Agreed Final Decree of
       2
         To support this claim, Ralph cites Morse v. Morse, 349 S.W.3d 55, 56 (Tex. App.—El
Paso 2010, no pet.), and In re Marriage of Joyner, 196 S.W.3d 883, 891 (Tex. App.—Texarkana
2006, pet. denied). However, these cases do not support Ralph’s assertion. These cases are the
only authorities cited in Ralph’s brief.

                                              3
Divorce, this Agreed Final Decree of Divorce shall control in all instances.” As
mentioned above, the Agreement called for the following documents to finalize the
divorce: “Decree, SWD, DOTSA, Owelty lien on [the Property] for $140,000, P-
Note for $140,000 & DOTSA on Owelty lien & any documents necessary to
enforce the Owelty lien” (emphasis added). In comparison, the decree ordered
Ralph to execute a Deed of Trust to Secure Assumption, a Deed of Trust to Secure
Owelty of Partition, a Real Estate Lien Note, and a Special Warranty Deed with
Encumbrance for Owelty of Partition. We cannot identify any meaningful
distinction between the list of documents in the Agreement and those required by
the decree.

       Finally, we note that the Agreement met the requirements of section 6.602 of
the Texas Family Code.3 The Agreement contained the following language,
underlined and capitalized: “This mediated settlement agreement is not subject to
revocation and is binding on both Petitioner and Respondent pursuant to Tex. Fam.
Code 6.602 and 153.0071.” As a result, the court was not allowed to modify the
Agreement, and Diane was entitled to judgment on the Agreement notwithstanding
any rule of law. See Tex. Fam. Code § 6.602(c); In re Lee, 411 S.W.3d 445, 453–
54 (Tex. 2013). Furthermore, Ralph’s brief acknowledges the binding and
irrevocable nature of the Agreement and does not challenge its validity. Ralph was
bound by the terms of the Mediated Settlement Agreement, and the trial court’s
decree did not vary from the terms of the Agreement; therefore, we conclude that
the trial court neither abused its discretion nor erred in requiring Ralph to execute
the security documents.

       3
           A mediated settlement agreement is immediately binding on the parties if the
agreement: (1) provides in a prominently displayed statement that is in boldfaced type, capital
letters, or underlined, that the agreement “is not subject to revocation”; (2) is signed by the
parties; and (3) is signed by the parties' attorneys who are present at the time of signing. See Tex.
Fam. Code § 6.602(b).

                                                 4
                                    CONCLUSION

We affirm the decision of the trial court.



                                        /s/       Ken Wise
                                                  Justice



Panel consists of Chief Justice Frost and Justices Boyce and Wise.




                                              5